NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Argued June 10, 2014
                                Decided June 18, 2014

                                       Before

                       WILLIAM J. BAUER, Circuit Judge 

                       MICHAEL S. KANNE, Circuit Judge

                       JOHN DANIEL TINDER, Circuit Judge

No. 13‐3447

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff‐Appellee,                     Court for the Eastern District of Wisconsin.

      v.                                     No. 2:13‐cr‐00073

SOUBAHN SENYMANOLA,                          Charles N. Clevert, Jr.
    Defendant‐Appellant.                     Judge.

                                     O R D E R

        Soubahn Senymanola was sentenced to a total of 300 months’ imprisonment after
pleading guilty to armed bank robbery and brandishing a firearm during that crime.
His sentence is within the guidelines range, but he argues that the punishment is
substantively unreasonable in light of his cognitive impairments, including a low IQ.
Senymanola argues that the district judge should have given more weight to these
deficits when deciding his sentence. As with any sentencing factor, however,
Senymanola’s disagreement with the weight given his cognitive impairments does not
undermine the presumption of reasonableness that applies in this case. We affirm the
sentence.
No. 13‐3447                                                                           Page 2

       This is the second time that Senymanola has been prosecuted for armed bank
robbery. The first time he was sentenced to 108 months’ imprisonment for a 2006 armed
bank robbery.1 Senymanola had been on supervised release for just three months when,
in April 2013, he committed the armed bank robbery underlying this appeal. He walked
into a Wisconsin bank, pointed a pistol at the employees, and told a teller to fill a bag he
was carrying with money. The teller complied, and Senymanola drove away with
$8,179. Within a few minutes of the bank’s alarm, police located his car and gave chase
at high speed until Senymanola drove off the road and fled on foot. The police soon
caught him and found the bag of money and his gun, which was loaded.

        Senymanola pleaded guilty to one count of armed bank robbery, 18 U.S.C.
§ 2113(a), (d), and one count of brandishing a firearm during the robbery,
id. § 924(c)(1)(A)(ii). In his plea agreement he stipulated to being a career offender. As a
consequence he faced a guidelines imprisonment range of 262 to 327 months (including
the minimum, 7‐year consecutive term for the § 942(c)(1) violation). At sentencing the
government asked for a sentence of 300 months, and Senymanola requested 130.

       After Senymanola pleaded guilty, his attorney arranged for him to be evaluated
by a psychologist. The psychologist reported that Senymanola’s IQ is at the lower end
of the borderline range of functioning. He scored in the second or third percentile in
verbal comprehension, working memory, and “processing speed.” His perceptual
reasoning ranked in the 18th percentile, and he scored below average in language
development, general knowledge, and comprehension abilities. He tested at the fifth‐
grade level in math and the third‐grade level in reading. The psychologist noted that
Senymanola is likely to be impulsive and unlikely to anticipate the consequences of his
actions.

       The psychologist did not offer an opinion, however, concerning a link between
Senymanola’s cognitive impairments and his criminal activity. Yet at sentencing
Senymanola’s lawyer, relying exclusively on the psychologist’s report, argued that the
judge should weigh Senymanola’s diminished mental capacity in favor of a lesser
sentence. The lawyer did not point to anything in the psychologist’s report to
substantiate these conclusions. Counsel advocated for a sentence within the
imprisonment range that would have applied if Senymanola was not a career offender.
And if a below‐guidelines sentence was not an option, counsel asserted, the judge


       1
         Senymanola’s presentence report recounts that in 2006 he actually committed
three armed bank robberies, but only one was charged.
No. 13‐3447                                                                           Page 3

should at least consider a sentence at the low end of the guidelines range, which still
would be “incrementally longer” than his previous sentence. The district judge
acknowledged Senymanola’s argument about his cognitive impairments but explained
that the defendant’s past incarceration had not stemmed his desire to commit crimes
and that he posed a risk to the public. The district judge imposed a within‐guidelines
sentence of 300 months.

       On appeal Senymanola argues that his prison sentence is substantively
unreasonable because, in his view, 300 months is longer than necessary to address the
goals of sentencing. Essentially he argues that the district judge did not adequately
explain why a shorter sentence wasn’t enough for someone with cognitive impairments.

       This court reviews the substantive reasonableness of a sentence for abuse of
discretion in light of the factors in 18 U.S.C. § 3553(a). See United States v. Molton, 743
F.3d 479, 484 (7th Cir. 2014). A defendant touting a personal characteristic as a
mitigating factor, e.g., cognitive impairments, must provide evidence that the trait is
cause for a lower sentence. See United States v. Cheek, 740 F.3d 440, 455 (7th Cir. 2014)
(age); United States v. Annoreno, 713 F.3d 352, 358 (7th Cir. 2013) (“mental
characteristics” including bipolar disorder and depression); United States v. Durham, 645
F.3d 883, 898 (7th Cir. 2011) (“multiple cognitive and intellectual deficits”); United States
v. Portman, 599 F.3d 633, 637–38 (7th Cir. 2010) (age); United States v. Beier, 490 F.3d 572,
573–74 (7th Cir. 2007) (“cluster of personal experiences and characteristics,” including
depression, below‐average IQ, and sexual abuse in childhood). Moreover, a district
judge need not accept a defendant’s argument that mental deficits warrant a reduced
sentence. See United States v. Lucas, 670 F.3d 784, 794 (7th Cir. 2012); Portman, 599 F.3d at
638; United States v. Jackson, 547 F.3d 786, 796 (7th Cir. 2008).

       Senymanola’s lawyer argued, but offered no evidence, that his cognitive
impairments contributed to the bank robbery. And the psychologist, whose report is the
only evidence on Senymanola’s mental condition, made no such conclusion. Thus it’s
no surprise that the district judge, although acknowledging Senymanola’s intellectual
limitations, was unconvinced that they warranted a lesser sentence. The judge
explained that Senymanola would need psychological counseling and the opportunity
for more education, but also explained that a lower sentence was not appropriate
because his history reflects that he will likely reoffend and that a long sentence is
needed to keep people safe from his criminal acts. The district judge acted well within
his discretion in weighing the factors as he did. See United States v. Smith, 721 F.3d 904,
No. 13‐3447                                                                           Page 4

908 (7th Cir. 2013); United States v. Coopman, 602 F.3d 814, 818 (7th Cir. 2010); United
States v. Hurn, 496 F.3d 784, 790–91 (7th Cir. 2007); Beier, 490 F.3d at 574.

       What Senymanola continues to ignore is that his cognitive impairments are not
the only § 3553(a) factor weighed by the district judge. The judge also emphasized the
impact that Senymanola’s robbery had on the people at the bank and considered that
Senymanola has had problems following directions in the past. He also considered
Senymanola’s criminal history and the fact that he committed this crime while on
supervised release.

       Senymanola disagrees with the district court’s weighing of the various § 3553(a)
factors, including his cognitive impairments. But Senymanola doesn’t dispute that the
judge considered his mental deficits, and the judge fully explained his conclusion that
other considerations tipped the scale in favor of a within‐range sentence. 

       Accordingly, we AFFIRM the sentence.